By the Court :
The provision of section 314 of the code of civil procedure, declaring that husband and wife shall be incompetent to testify for or against each other, “ except in actions where the wife, were she a feme sole, would be plaintiff or defendant, in which action the wife may testify. Either the husband or wife may testify, but not both” — does not, in an action against husband and wife, for services rendered *173to the wife before her marriage with her co-defendant husband, exclude her from being a witness against the plaintiff to prove the fact that when the services were rendered she was the wife of a former deceased husband. After the death of her former husband, and previous to her marriage with her present husband, had she been sued for the services, she would have been the sole defendant.
W. Gribben, for plaintiffs in error.
--, for defendant in error.
Judgment of the district court reversed.